DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.

Status of the Claims
This action is in response to papers filed 07/26/2022 in which claims 1 and 4 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 1-12 are under examination. 

Withdrawn Rejection
	The rejection of claims 1-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (new matter), is withdrawn, in view of Applicant’s amendments to claim 1, which have necessitated the new written description rejection below.
Maintained-Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quellet (6 December WO 2007/137441; WO 2007/137441; cited in IDS 03/17/2020) cited in IDS 03/17/2020) in view of Reymar et al (US 2015/0132377 A1; Published: 14 May 2015; Filing date: 11 November 2014) and Pluyter et al (6 September 2007; US 2007/0207174 A1), and as evidenced by Carvalho et al (Food Research International 61, 2014, 236-245).
Regarding claim 1, Quellet teaches a particulate composition comprising loosely-agglomerated microcapsules comprising 50% wt% of cationic microcapsules encapsulating 28 wt% perfume having a zeta potential +19±2 Mv, and 50% wt% anionic starch microcapsules encapsulating 28 wt% perfume (Abstract; pages 8-11; Examples 1, 2 and 5). As evidenced by Carvalho et al (Food Research International 61, 2014, 236-245), the starch encapsulating wall material used for forming the starch microcapsules has zeta potential -2.80 ± 0.20 mV (Carvalho: page 237, left column, section 2.1).
However, Quellet does not teach polyfunctional amine selected from the group consisting of a protein, amino acid chitosan and polysaccharide of claim 1.
Regarding polyfunctional amine selected from the group consisting of a protein, amino acid chitosan and polysaccharide of claim 1, Reymar teaches a capsule delivery system comprising a first capsule containing a first capsule wall encapsulating a first active material and a second capsule containing a second capsule wall encapsulating a second active material (Abstract; [0006], [0009]-[0012], [0014]-[0048], [0089]; Example 7). Reymar teaches the first and second capsules differ in their wall materials, amounts of wall materials, ratio of wall materials, core modifiers, scavengers, active materials, curing temperatures, heating rates curing times or a combination thereof (Abstract; [0006] and [0014]). Reymar teaches the microcapsules containing polymer(s) composed of primary and/or secondary amine reactive groups or mixtures thereof, wherein the amine containing polymers can be proteins such as gelatin as well as polysaccharide ([0027]). Per Pluyter, microcapsules containing polymer(s) composed of primary and/or secondary amine reactive groups or mixtures thereof and crosslinkers, wherein the amine containing polymers can be proteins such as gelatin as well as polysaccharides of Reymar are cationic microcapsules (Pluyter: [0009]-[0010], [0098]-[0128], [0131] and [0148]).
It would have been obvious to one of ordinary skill in the art to incorporate microcapsules containing polymer(s) composed of primary and/or secondary amine reactive groups or mixtures thereof, wherein the amine containing polymers can be proteins such as gelatin as well as polysaccharide as the cationic microcapsules in the microcapsules composition of Quellet, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Reymar provided the guidance to do so by teaching that a multicapsule composition such as those of Quellet can contain microcapsules containing polymer(s) composed of primary and/or secondary amine reactive groups or mixtures thereof, wherein the amine containing polymers can be proteins such as gelatin as well as polysaccharide, as one the microcapsule systems in the multicapsule composition that can also include starch capsules as one of the microcapsule system, and such resultant multicapsule composition containing combination of two or more types of microcapsules when incorporated in consumer products have high stability microcapsules and superior sensory performance over time (Reymar: [0089]), which are also the objectives of the multicapsule composition of Quellet (page 3, lines 18-25). Thus, the incorporation of microcapsules containing polymer(s) composed of primary and/or secondary amine reactive groups or mixtures thereof, wherein the amine containing polymers can be proteins such as gelatin as well as polysaccharide as the cationic microcapsules in the microcapsules composition of Quellet per guidance from Reymar and Pluyter would provide a reasonable expectation of arriving at stable microcapsules with superior performance, as desired by Quellet because the cationic microcapsules of Reymar and Pluyter is within the scope of the desired cationic microcapsules of Quellet (Example 2), thereby achieving Applicant’s claimed invention with reasonable expectation of success.
Regarding claims 2-3, Reymar teaches the suitable amines for use in forming the microcapsules include proteins such as gelatin and albumin, amino acids such as lysine, arginine and ornithine, chitosan, and polysaccharides ([0042] and [0074]). 
Regarding claim 5, Quellet and Reymar teach the microcapsules encapsulate active material such as fragrances (Quellet: page 7; Reymar: [0051]-[0067]).
Regarding claim 7, Quellet teaches the particulate composition can further contains polyvinyl alcohol, carboxymethyl cellulose or polyvinylpyrrolidone (page 8, lines 30-end to page 9, lines 1-10). 
Regarding claim 8, Quellet teaches the particulate composition can further contain a third capsule composition (pages 16-17). Reymar teaches the multicapsule composition further contains a third, fourth, fifth or sixth capsules ([0011]; claim 17).
Regarding claim 9, Quellet teaches the particulate composition is in the form of a solid such as powder (Abstract; page 5, lines 15-24; Examples 1, 2 and 5). 
Regarding claims 10-12, Quellet and Reymar teaches a personal care product, a household product, a washing product, a cleaning product or a conditioning product containing the microcapsules composition, wherein the product is a fabric conditioner, detergent, fabric spray, personal wash product, home care product, soap, shampoo, rinse-off conditioner, or leave-on conditioner (Quellet: Abstract; page 5, lines 15-24; page 12, lines 1-20; Reymar: [0010]-[0012] and [0090]-[0093]; claims 18-22).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quellet (6 December WO 2007/137441; WO 2007/137441; cited in IDS 03/17/2020) cited in IDS 03/17/2020) in view of Reymar et al (US 2015/0132377 A1; Published: 14 May 2015; Filing date: 11 November 2014) and Pluyter et al (6 September 2007; US 2007/0207174 A1), and as evidenced by Carvalho et al (Food Research International 61, 2014, 236-245), as applied to claim 1 above, and further in view of de Villeneuve et al (US 2015/0252312 A1; Published on 10 September 2015; Filed on 22 December 2014).
The microcapsule composition of claim 1 is discussed above.
However, Quellet, Reymar and Pluyter do not teach the polysaccharide of claim 4 and the deposition aid of claim 6.
Regarding claims 4 and 6, de Villeneuve teaches a microcapsule composition comprising microcapsules encapsulating a fragrance, wherein the microcapsule wall comprises a multi-functional amine including protein such as gelatin or an amino acid such as arginine, lysine, histidine or ornithine, and polysaccharide such as chitosan (Abstract; [0012]-[0026]). de Villeneuve teaches the microcapsule composition further contains a deposition aid such as polyquaternium-6, polyquaternium-47, polyquaternium-53, polyvinylamine, poly(vinylamine-co-vinylformamide), or a combination thereof ([0017], [0062], [0126]).
It would have been obvious to one of ordinary skill in the art to incorporate chitosan in the microcapsule composition of Quellet, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Reymar indicated that polysaccharide is a suitable multi-functional amine for use in forming the microcapsules, and de Villeneuve indicated that chitosan, a polysaccharide, is a suitable multi-functional amine for use in forming the microcapsules, and such multi-functional amines function as a stabilizing agent to improve the stability of an extended period of storage (de Villeneuve: [0012], [0013] and [0154]). Thus, an ordinary artisan provided the guidance from the prior art would looked to including a polysaccharide such as chitosan in the microcapsule composition of Quellet, with a reasonable expectation of achieving a resultant microcapsule composition with improve the stability of an extended period of storage, which is also one of the objectives of Quellet (page 2, lines 8-11; page 3,lines 23-25), and achieve Applicant’s claimed invention with reasonable success.
It would have been obvious to one of ordinary skill in the art to include a deposition aid to the microcapsule composition of Quellet and Reymar, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because de Villeneuve provided the guidance to do so by teaching that a deposition aid such as polyquaternium-6, polyquaternium-47, polyquaternium-53, polyvinylamine, poly(vinylamine-co-vinylformamide), or a combination thereof can be included in the microcapsule composition of Quellet and Reymar so as to increase the affinity of capsules to the treated surface area such as fabric, hair or skin (de Villeneuve: [0062] and [0126]). Thus, an ordinary artisan provided the guidance from the prior art would have looked to including a deposition aid to the microcapsule composition of Quellet and Reymar with a reasonable expectation of achieving a resultant microcapsule composition with increase the affinity of capsules to the treated surface area such as fabric, hair or skin, which is also one of the objectives of Quellet (page 3, lines 4-7; page 6, lines 9-12) and Reymar ([0051]-[0052]), and achieve Applicant’s claimed invention with reasonable success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive.
Applicant argues that starch has been excluded from the claim and thus, Quellet is removed from prior art. (Remarks, page 7, 2nd paragraph).

In response, the Examiner disagrees. Applicant’s argument is not pertinent the 103 rejection, as Quellet was not used for teaching the polyfunctional amine or the polysaccharide as the polyfunctional amine, wherein starch was excluded as the polysaccharide of claim 1. The polyfunctional amine of claim 1 was taught by Reymar (see 103 rejection above, on pages 4-6 of this office action), and nowhere in Reymar does it teach the polysaccharide that is used as the amine polymer is a starch. Thus, the teaching of the microcapsules containing polymer(s) composed of primary and/or secondary amine reactive groups or mixtures thereof, wherein the amine containing polymers can be proteins such as gelatin as well as polysaccharide ([0027]) from Reymar, meets the claimed polyfunctional amine and wherein the polysaccharide as the polyfunctional amine is not starch.

Applicant argues that that nowhere in Quellet, Reymar or Pluyter it teach or suggest a combination of two different microcapsules, wherein the first microcapsule has a zeta potential of 10 mV or greater, the second microcapsule has a zeta potential of 5 mV or less. Applicant alleges that “[w]hile it is suggested that Reymar teaches microcapsules prepared with gelatin or polysaccharides, and Pluyter is suggested to teach that microcapsules containing polymers such as gelatin or polysaccharides are cationic, these references are silent to specific zeta potentials required of the first and second microcapsules of the instant claims.” (Remarks, page 7, 3rd paragraph).

In response, the Examiner disagrees. It is noted that claim 1 is drawn to broadly “the first microcapsule has a zeta potential of 10 mV or greater” and “the second microcapsule has a zeta potential of 5 mV or less.” As discussed above, Quellet teaches a particulate composition containing cationic microcapsules having a zeta potential +19±2 Mv and anionic starch microcapsules having zeta potential -2.80 ± 0.20 mV (as evidenced by Carvalho) (see 103 rejection above, page 4 of this office action). Thus, the zeta potentials of cationic microcapsules having a zeta potential +19±2 Mv and anionic starch microcapsules having zeta potential -2.80 ± 0.20 mV as taught by Quellet (as evidenced by Carvalho) meets the claimed “the first microcapsule has a zeta potential of 10 mV or greater” and “the second microcapsule has a zeta potential of 5 mV or less.”

Applicant argues by alleging that “[t]here is no specific evidence of record suggesting that, based on the teachings of Quellet or the general knowledge in the art, an ordinary artisan would have been led to select the teachings of Reymar, Pluyter and optionally de Villeneuve from the universe of references that describe microcapsule compositions to arrive at the particular combination of charged microcapsules required by Applicants' claims.” Applicant further alleges “such evidence cannot be found in the teachings of Reymar, Pluyter or de Villeneuve because these references are silent to any reason to combine.” Thus, Applicant alleges that “although an obviousness analysis necessarily involves consideration of the common knowledge and ordinary creativity of a person skilled in the art, the Examiner has not advanced a sufficient evidentiary basis for concluding that the specific combination of microcapsules recited in Applicants' claims would have been obvious.” (Remarks, pages 8-9).

In response, the Examiner disagrees. It is noted that the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, a suggestion or motivation to combine references is an appropriate method for determining obviousness. As discussed above in the standing 103 rejection, It would have been obvious to one of ordinary skill in the art to incorporate microcapsules containing polymer(s) composed of primary and/or secondary amine reactive groups or mixtures thereof, wherein the amine containing polymers can be proteins such as gelatin as well as polysaccharide as the cationic microcapsules in the microcapsules composition of Quellet, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Reymar provided the guidance to do so by teaching that a multicapsule composition such as those of Quellet can contain microcapsules containing polymer(s) composed of primary and/or secondary amine reactive groups or mixtures thereof, wherein the amine containing polymers can be proteins such as gelatin as well as polysaccharide, as one the microcapsule systems in the multicapsule composition that can also include starch capsules as one of the microcapsule system, and such resultant multicapsule composition containing combination of two or more types of microcapsules when incorporated in consumer products have high stability microcapsules and superior sensory performance over time (Reymar: [0089]), which are also the objectives of the multicapsule composition of Quellet (page 3, lines 18-25). Thus, the incorporation of microcapsules containing polymer(s) composed of primary and/or secondary amine reactive groups or mixtures thereof, wherein the amine containing polymers can be proteins such as gelatin as well as polysaccharide as the cationic microcapsules in the microcapsules composition of Quellet per guidance from Reymar and Pluyter would provide a reasonable expectation of arriving at stable microcapsules with superior performance, as desired by Quellet because the cationic microcapsules of Reymar and Pluyter is within the scope of the desired cationic microcapsules of Quellet (Example 2), thereby achieving Applicant’s claimed invention with reasonable expectation of success.
Thus, in view of the obviousness analysis, a reason or motivation to modify and a reasonable expectation of success have been provided the Examiner based on the teachings or suggestions from the cited prior arts. Such obviousness analysis or rational is indeed a proper conclusion of obviousness per the Supreme Courts in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP §2143.
As such, contrary to Applicant’s allegation, obviousness has been sufficient established based on the combined teachings of Quellet, Reymar and Pluyter, and in no way does the Examiner is required to provide evidentiary basis in an obviousness analysis, as per Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")). MPEP §2143.02 (I).
As a result, for at least the reasons discussed above, claims 1-12 remain rejected as being obvious and unpatentable over the combined teachings of the cited prior arts in the standing 103 rejections as set forth in this office action.
New Rejection
Necessitated by Applicant’s Claim Amendments 
Claim Rejections - 35 USC § 112 – NEW MATTER
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 introduces new matter as the claim recite the limitation pertaining polysaccharide as an alternative species of polyfunctional amine, and further limiting said polysaccharide to exclude starch. This negative limitation or exclusion of starch as the polysaccharide as it pertains to polyfunctional amine is not supported in the specification.
Claim 4 introduces new matter as the claim recite the limitation: the polysaccharide is selected from the group consisting of … cellulose or its derivative, a pectinate salt, and gum Arabic. There is no support in the specification for this limitation.
Applicant has not direct the Examiner to the support in the specification for the amended limitations above for claims 1 and 4.
While paragraph [0081] of the specification discloses “some polysaccharides” of natural origins can be used as amine-containing polymers, there is no disclosure that said “some polysaccharides” include starch. The only mentioned on starch as an alternative species of polysaccharide is on paragraph [00172] of the specification, but this paragraph is to polysaccharides used as capsule deposition aid. Thus, The negative limitation or exclusion of starch as the polysaccharide as it pertains to polyfunctional amine as recited in claim 1, is not supported in the specification.
 As to claim 4, “cellulose or its derivatives,” “pectinate salt” and “gum Arabic” as recited in claim 4 as alternative species of polysaccharides are not supported in the specification as it pertain to the polysaccharide as being a polyfunctional amine. It is noted that paragraph [0061] of specification discloses “cellulose or its derivatives,” “pectinate salt” and “gum Arabic”  as processing aids or capsule formation aids, and not as polysaccharides that function as polyfunctional amine. 
Claims 2-3 and 5-12 are also rejected as they depend from claim 1, thereby also containing the new matter material.
As such, the disclosure does not reasonably convey that the inventor had possession of the subject matter of claims 1 and 4 as amended at the time of filing of the instant application.
Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613